230 F.2d 947
F. A. E. GILLMOR et al., Appellants,v.IOWA-ILLINOIS GAS AND ELECTRIC COMPANY et al.
No. 15493.
United States Court of Appeals Eighth Circuit.
February 13, 1956.

Appeal from the United States District Court for the Southern District of Iowa.
F. A. E. Gillmor, Harry J. Strong and P. H. Naber, pro se.
Charles D. Waterman, Davenport, Iowa, Howard A. Steele, Des Moines, Iowa, Robert Valentine, Robert W. Greenleaf, Centerville, Iowa, R. W. Colflesh, Maxwell A. O'Brien, Des Moines, Iowa, Clement F. Springer, Robert W. Bergstrom, Chicago, Ill., E. Marshall Thomas, Francis J. O'Connor, Dubuque, Iowa, V. Craven Shuttleworth, Cedar Rapids, Iowa, Byron L. Sifford, Sioux City, Iowa, Byron Spencer, Kansas City, Mo., Joseph J. Kelly, Earl Smith, Mason City, Iowa, Robert H. Walker, W. Logan Huiskamp, Keokuk, Iowa, Frederic M. Miller and Sherwin J. Markman, Des Moines, Iowa, for appellees.
PER CURIAM.


1
Motion of appellees to dismiss appeal for lack of jurisdiction granted and appeal from District Court dismissed.